Citation Nr: 0111378	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-11 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1940 to November 
1945 and from February 1946 to February 1947.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The appellant testified in April 2000


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  At the time of the veteran's death, service connection 
had been established for delusional disorder.  

3.  Coronary artery disease was first shown many years after 
active service.  

4.  The cause of the veteran's death was abdominal sepsis due 
to or as a consequence of atrial fibrillation due to or as a 
consequence of coronary bypass surgery.

5.  Service-connected psychiatric disability was of such 
severity as to have a material influence in accelerating 
death.  


CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991), § 5107(b) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records note a hospitalization 
in October 1943 for depression, anxiety and other symptoms.  
A diagnosis of neurosis-anxiety state was given.

A March 1971 rating decision of the Washington D.C. RO notes 
that service connection was in effect only for pes planus 
(noncompensable) and for left hand scars (noncompensable).  A 
non-service-connected evolutional paranoid state was rated 30 
percent disabling. 

In October 1996, the veteran notified the RO that he had not 
been receiving his check and that he was rated 30 percent 
disabled.  He requested re-evaluation of his posttraumatic 
stress disorder (PTSD).

In March 1997, the VA records processing center in St. Louis 
reported that the claims folder was missing and could not be 
found.  A September 1997 note reflects that a rebuilt folder 
had been transferred from the Boston RO to Philadelphia 
VAROIC.

In September 1997, the appellant submitted a VA Form 21-534, 
Application For Dependency And Indemnity Compensation, Death 
Pension And Accrued Benefits By A Surviving Spouse Or Child 
(Including Death Compensation If Applicable).  Along with her 
application, she submitted a certificate of death.  

The death certificate reflects that the veteran died on May 
[redacted], 1997 at St. Joseph's Hospital.  He was 75 years of age.  
The cause of death listed on the certificate was abdominal 
sepsis due to or as a consequence of atrial fibrillation due 
to or as a consequence of coronary bypass surgery.  There was 
no other condition listed as a contributory cause of death.  
Time interval between onset and death was approximately 24 
hours.  An autopsy was not performed.  

In a February 1998 rating decision, the RO denied service 
connection for the cause of death and for eligibility for 
dependents' education benefits.  The rating decision notes 
that during the veteran's lifetime, service connection had 
been established for delusional disorder and for superficial 
scars.  

In July 1998, a VA treating physician reported having treated 
the veteran since 1995 at Lebanon VA Medical Center, where he 
had been a patient for many years.  The physician reported 
that the veteran had many medical problems such as 
hypertension, chronic obstructive pulmonary disease (COPD), 
coronary artery disease, status post cholecystectomy, and 
bladder cancer.  The physician reported that the veteran had 
longstanding anxiety that was service-connected as a 
delusional disorder.  The physician noted that the veteran 
died of sepsis secondary to peritonitis, which was a 
complication of cardiac surgery that, in turn, had been 
caused by coronary artery disease.  The physician opined, "I 
strongly believe that his service-connected conditions have 
contributed to the coronary artery disease that then led to 
his demise."

In her notice of disagreement, the appellant reported that 
shortly after active service the veteran had been 
hospitalized at Washington D.C. VA Medical Center for a 
nervous condition.  

The RO subsequently obtained clinical records from Lebanon VA 
Medical Center and from St. Joseph's Hospital.  The clinical 
reports obtained reflect treatment on both inpatient and 
outpatient status for a variety of health problems during the 
1990s.  These are discussed below.  

An October 1994 VA report notes that the veteran was on two 
medications for hypertension.  An October 1996 VA report 
notes that the veteran was service-connected for "severe 
anxiety" and that the veteran was blind due to age-related 
macular degeneration.  

A March 1997 St. Joseph Hospital report notes COPD.  A May 
1997 St. Joseph Hospital report reflects that the veteran 
underwent coronary artery bypass grafting on May 13th.  
Complications, including hemorrhage of the right ventricle 
wall into the auriculoventricular groove were encountered 
during surgery.  On postoperative day 1, the veteran was in 
atrial fibrillation.  By postoperative day 4, lower extremity 
mottling, ischemia of the entire gut and poor hemodynamics 
were noted.  After additional surgery and much discussion 
with the family, aggressive life support was removed.  The 
veteran expired on May [redacted], 1997.  

The RO sought a medical opinion concerning the service 
connection issue and in December 1998, that question was 
answered.  First, a VA physician stated, "My search of the 
medical records literature revealed that delusional disorder 
is not one of the risk factors for atherosclerotic heart 
disease.  Therefore, in my opinion, there is no evidence that 
delusional disorder contributed nor caused atherosclerotic 
coronary heart disease."

Secondly, in December 1998 a VA psychiatrist reported that a 
three-member Board of Psychiatry had met to discuss the case.  
After reviewing the chart, the members concluded that the 
charts contained no mention of service connection having been 
established for delusional disorder and no mention of whether 
the veteran took any psychotropic medication.  The members 
concluded, based on the information provided, that no comment 
on whether a delusional disorder had influenced the cardiac 
condition was possible.  

In a March 1999 rating decision, the RO considered the 
evidence and determined that the claim was not well grounded.  
At some time after issuance of the March 1999 rating 
decision, the RO received a medical opinion dated in February 
1999.  This opinion was offered by the VA treating physician 
who had offered the favorable July 1998 medical opinion and 
will be discussed below.  

The VA physician noted a review of the claims files.  The 
physician reported that whenever the veteran came to the 
hospital for treatment, there had always been an element of 
stress.  As an example of stress, the physician noted a July 
1997 hospitalization for chest pain, rule out myocardial 
infarction wherein the veteran had discussed stressors.  The 
physician cited Hurst, Textbook of the Heart, Vol. II; 
Journal of the American College of Cardiology, September 
1998; and, Journal of the American Medical Association, May 
28, 1997, and October 25, 1997, as sources of authority for 
relating emotional stress and psychiatric disorders to heart 
conditions.  The physician stated, "Definitely, the role of 
stress in coronary artery disease is well-documented" and 
offered the following assessment:

So, in my opinion, strong correlation of stress to 
coronary artery disease has been established in 
this patient, and therefore his service connection 
had contributed to his demise based on above 
discussion.

In April 1999, another VA physician noted review of the 
claims files.  The physician noted that the veteran had a 
history of life stressors but that he also had major risk 
factors for coronary artery disease not related to any 
delusional disorder.  "He was a smoker, he was male, he had 
hypertension, and he had low HDL," the physician noted.  
Moreover, the VA physician noted that the veteran apparently 
refused treatment in 1996 for these conditions.  The 
physician summarized with this: "This reviewer finds no 
evidence that his delusional disorder contributed to his 
coronary artery disease."

In June 1999, the appellant reported that the veteran had 
submitted a claim for an increased rating in June 1996.  The 
appellant recalled that the claim had been discontinued upon 
the veteran's death.  

In January 2000, the Washington D.C. VA Medical Center 
reported that no records concerning the veteran were found.  

In April 2000, the appellant testified before an RO decision 
review officer that she noticed that her husband had been 
affected by stress while undergoing medical treatment for 
other conditions in recent years.  

The RO received additional medical reports from St. Joseph's 
Hospital in August 2000.  These reports note medical care and 
concerns during the veteran's terminal hospitalization in May 
1997.  The reports discussed his problems and recommended 
proceeding with planned bypass surgery, which was 
accomplished shortly thereafter.  

II.  Legal Analysis

The RO has met its duty to assist the appellant in developing 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
SOC and SSOCs issued during the pendency of the appeal, the 
appellant and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records identified by the appellant, in fact, 
it appears that all evidence necessary for adjudication has 
been obtained and associated with the claims folders.  
Although the original files were lost, it appears that 
reconstructed data was obtained where possible. 

Service connection for the cause of the veteran's death 
requires evidence that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2000). 

The immediate cause of death was abdominal sepsis due to or 
as a consequence of atrial fibrillation due to or as a 
consequence of coronary bypass surgery.  Coronary artery 
disease was first noted many years after the veteran had been 
discharged from active service and service connection had not 
been established for it. 

The claims files reflect that service connection was 
established for delusional disorder, which must receive 
careful consideration as a contributory cause of death.  The 
Board must determine whether the evidence is at least in 
equipoise as to whether the veteran's service-connected 
disability rendered him materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  

The Board notes that competent medical evidence to the effect 
that the service-connected psychiatric condition did affect 
the coronary artery disease has been submitted.  On the other 
hand, competent medical evidence to the effect that the 
service-connected condition did not affect coronary artery 
disease has also been submitted.   

A VA physician who treated the veteran for about two years 
prior to his death has submitted all of the favorable medical 
evidence.  The physician feels strongly that there was a 
correlation between the veteran's coronary artery disease, 
the underlying cause of death, and his service-connected 
psychiatric impairment.  The physician cited four sources of 
medical authority for that conclusion. 

In weighing the above medical opinion, the Board notes that 
this physician did have personal knowledge of the severe 
medical conditions involved.  There does not appeal to be any 
factual inaccuracy underlying the opinion rendered.  Thus, 
the Board finds the medical opinion persuasive.  

On the other hand, the VA physicians who offered contrary 
opinions have not contested the medical authorities cited 
above nor did they otherwise offer any medical authority to 
support their position.  However, even assuming arguendo that 
the medical opinions against the claim are as adequately 
supported as the medical opinions in favor of the claim, the 
evidence is left in relative equipoise on the issue.  Thus, 
the benefit of the doubt must be resolved in favor of the 
appellant.  See 38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) 
(as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

The regulation states that there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  Resolving any remaining doubt in favor of the 
appellant, the Board finds in this case that there is a 
reasonable basis to hold that a service-connected disability 
was of such severity as to have a material influence in 
accelerating death.  The claim of entitlement to service 
connection for the cause of the veteran's death must 
therefore be granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

